Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marco Clementoni on 03/17/22.
The application has been amended as follows:
Claims 1-16 (canceled).
17. (Currently amended):      A resonant cavity system, comprising:
a first mirror at a first end of a resonant cavity;
a second mirror at a second end of the resonant cavity;
at least one processor;
non-transitory storage storing computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to:
actuate the first mirror to move in a direction between a first position relative to the second mirror, at which a cavity length between the first mirror and the second mirror is less than a resonance length for a laser beam, and a second position relative to the second mirror, at which the cavity length is greater than the resonance length; and




Allowable Subject Matter

Claims 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “at which a cavity length between the first mirror and the second mirror is less than a resonance length for a laser beam, and a second position relative to the second mirror, at which the cavity length is greater than the resonance length; and trigger the extinguishing of a laser beam illuminating the resonant cavity or the detuning of the laser beam for the resonant cavity when the cavity length is proximal to the resonance length while continuing to actuate the first mirror to move in the direction between the first position and the second position while a light detector registers light intensity in the resonant cavity” along with all other limitations of the claim. 
 Note: Tan et al. (US 2005/0206903 A1) only discloses he sound wave produces a Bragg diffraction grating that disperses incoming light into multiple orders, predominantly zero order and first order. Different orders have different light beam energy and follow different beam directions. In CW-CRDS, typically, a first order 


Claims 18-26 are allowable due to their dependencies. 
The closest references, Tan et al. and Miller (US 2008/0111077 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886